Contract No.: 28008


Labor Contract


Party A (Employer):  Rise King Century Technology Development (Beijing) Co.,
Ltd.


Party B (Employee): ZhANG Zhige


Date of Signing: January 1, 2009
 
1

--------------------------------------------------------------------------------




Party A: Rise King Century Technology Development (Beijing) Co., Ltd.
Address: No.3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian
District, Beijing.
Legal Representative: ZHANG Zhige


Party B: ZHANG Zhige (employee)
Resident ID No.: 441722197410300075
Place of Household Registration: Shenzhen City, Guangdong Province
Contact Telephone No.: 010-58737031


Pursuant to the need for business development, Party A employs Party B to work
for Party A (the “Company”). Both parties hereby, pursuant to the Labor Law and
other relevant statutes and regulations, on the basis of equality and
voluntariness, and through consultation and consensus, enter into this contract
and agree as follows:
 
I.
Term of the Contract
   
Article 1.
Being unanimously agreed by both parties, the term of this Contract adopts the
_2nd_ type from the following:
     
1.
Fixed term of ____ years, from year___month___date___ to
year___month___date___  (not including Probation Period);
 
2.
Non-fixed term;
 
3.
Upon the completion of certain duties.



II.
Job Title and Duties



Article 2.
Party A, pursuant to its work needs, employs Party B to assume the Position of
Chairman of the Board at the Department of Management . Based on the job
requirements and Party B’s performance, Party A has the right to promote or
adjust Party B’s affiliated department and job title. Without valid reasons,
Party B may not refuse such job change or re-arrangement by Party A. Party B
shall fulfill all duties of the re-arranged post and accept the adjusted salary
subject to the position/salary adjustment sheet.



Article 3.
Following Party A’s requirements, Party B shall complete the number of work
hours and tasks by the required quality standards, and shall take good care of
his/her own office supplies and the facilities of the working area.

 
2

--------------------------------------------------------------------------------


 
III.
Work Schedule, Rests and Vacations



Article 4.
Pursuant to the relevant state regulations, Party A implements a work schedule
of  5 work days per week, not exceeding 44 work-hours per week ;
   
Article 5.
Party A may arrange Party B to extend its work hours or to work overtime due to
the business needs;
   
Article 6.
Party A shall protect Party B’s right to rest; Party B is entitled to days of
rest, holidays, wedding leave, funeral leave, and maternity leave.



IV.
Labor Compensation
   
Article 7.
According to the Company’s principle of compensation and method of evaluation,
and based on Party B’s performance and achievement, Party A determines the
salary level and distribution method for Party B. Based on its performance, job
position and the Company’s operation situation, Party B’s salary may be adjusted
accordingly by the Company, which shall not be lower than the minimum salary
level required by the local government. Party B is liable for its salary and
individual income taxes, which Party A is responsible to withhold or collect.
     
Employee salary compensation is confidential information of the Company.
Employees are responsible for keeping such information confidential, and no one
is allowed to disclose it to others. If a disclosing act is identified, the
Company reserves the right to investigate this act for liability, including
economic penalty (up to the total sum of the Employee’s salary of 12 previous
months) and dismissal.
   
Article 8.
In the event Party A arranges Party B to extend its work hours or to work
overtime, this must be done in accordance with the Employee Handbook of the
Company.
   
V.
Insurances and Benefits
   
Article 9.
Within the term of the contract, Party A shall take out employee-related
“medical insurance”, “old-age insurance”, “unemployment insurance” and “working
safety insurance” for Party B, pursuant to the relevant state regulations. For
Party B’s social labor insurance,  Party A will withhold the portion assumed by
the Employee from its salary.
   
Article  10.
Within the term of the contract, Party B is also entitled to some relevant
benefits provided in the Employee Handbook.
   
Article 11.
In the event Party B contracts occupational disease or is injured at work, it
shall be handled in accordance with the relevant regulations of the state and
Beijing governments.

 
3

--------------------------------------------------------------------------------


 
Article 12.
In the event Party B is sick or injured by non-work accidents, the resulting
medical treatment period(s) shall be defined in accordance with the relevant
regulations of the state and Beijing governments, except for situations
resulting from Party B’s self-harming acts, after-work illness and injuries, or
injuries caused by its violation of the state laws and statutes.
   
Article 13.
In the event Party B had become ill before employed and was not satisfying the
health condition required by Party A for the job,  but concealed its medical
history, Party B is solely responsible for all the resulting costs and fees.
       
VI.
Rights and Obligations of Both Parties
   
Article 14
Rights of Party A
   
1.
Pursuant to the relevant laws, statutes, and policies, Party A is entitled to
establish, and to monitor the implementation of, various rules and regulation
for the Company in order to regulate Party B’s behaviors. If Party B violates
the rules and regulations of the Company, Party B has the right to penalize.
   
2.
Party A shall provide education and training  to Party B; and according to job
duties, check and urge Party B in completing the given tasks.
   
3.
Within the term of the contract, depending on the work demand, Party A has the
right to adjust or change Party B’s job position.
   
Article 15
Obligations of Party A
   
1.
Party A must operate or develop its business in accordance with the laws and
statutes of People’s Republic of China;
   
2.
Party A must, pursuant to the state laws and statutes, establish rules and
regulations for the Company; and provide Party B with training with regard to
law-abiding, professional virtue and technical skills;
   
3.
Party A must provide necessary working environment, condition, equipment and
tools to Party B.
   
Article 16.
Rights of Party B
   
1.
Party B is entitled to the labor protection, insurances and vacations provided
by Party A according to law;
   
2.
Party B is entitled to receive labor compensation, bonus, and allowance
according to relevant provisions;

 
4

--------------------------------------------------------------------------------


 
3.
Within the term of the contract, if there is a dispute between both parties,
Party B has the right to apply for mediation, arbitration or resort to
litigation.
   
Article 17.
Obligations of Party B
   
1.
Party B must comply with the laws and statutes of People’s Republic of China,
the rules and regulations of the Company, and the labor disciplines;
   
2.
Party B shall bring its own computer when working at the Company, and ensure
that all the software programs installed on the computer are legal and
authorized. Any disputes, controversies and their associated legal
responsibilities lie solely with Party B.
   
3.
Within the term of the contract or within the first year after this contract was
terminated, Party B must keep confidential the Company’s business secrets and is
not allowed to use or let others use such information, or to disclose to others
any information concerning Party A’s technology and operation; nor allowed to
work for another employer by engaging in any job that competes with the
Company’s business. The “others” includes:
   
1) Personnel internal to Party A who is not permitted but use such information;
   
 
2) Personnel external to Party A who use such information without the Company’s
written consent;
   
4.
Within the first year after the contract is terminated, Party B may not contact
for any commercial purpose, or provide to a third party information about,
clients or entities with which Party B was acquainted during its employment with
Party A;
   
5.
When leaving its position, Party B shall do its own job well for the handover;
and shall turn all the records, notebooks and all materials in connection with
Party B’s work, including photocopies, computer software, etc., over to Party A.

 
5

--------------------------------------------------------------------------------


 
VII.
Liability for Breach
   
Article 18.
Within the term of the contract, any of the following acts by Party B
constitutes a breach:
   
1) Party B’s serious violation the labor disciplines or Party A’s rules and
regulations; dereliction of duty; or fraud that causes material damages to the
Company’s interests;
   
2) Party B’s entering into labor relationship with other employer in the same
period, seriously affecting its performance of the Company’s duties or tasks; or
Party B’s refusal to correct the faults at Party A’s request.
   
 
3) Party B deceives or swindles Party A into signing or changing the labor
contract against its true intention.
   
4) Within the term of employment, Party B discloses information concerning Party
A’s technology or business operation.
   
5) Party B is being prosecuted in accordance with the law.
   
4.
Upon the occurrence of any of the following, the labor contract may be dissolved
after Party A gives a written notification to Party B 30 days in advance, or
pays Party B salary for one additional month:
   
1) Party B becomes ill or suffers non-work related injury; and, after the
required medical treatment period, still unable to perform its original work or
other work re-arranged by Party A;
       
2) Party B is not competent for its work, and after receiving training or being
re-assigned, is still not competent for its work;
       
3) The objective circumstances under which the labor contracted was executed
have undergone material changes, rendering the original contract impossible to
be fulfilled; and both parties are unable to reach agreement on the amendment of
the contract after consultation.
   
5.
If any of the following happens to Party B, Party A may not dissolve this
contract in accordance with Item 4 above (under Article 22):
   
1) Party B is engaged in operations that carry risks of contracting occupational
disease and has not received physical health checkup before leaving post, or is
suspected to be an occupational disease patient under diagnosis or medical
observation.
   
2) Party B has contracted occupational disease while employed by Party A, or was
injured during work and determined to have lost or partially lost his ability to
work.
   
3) Party B is sick or suffers non-work related injury but is within the required
treatment period.

 
6

--------------------------------------------------------------------------------


 

   
4) Party B is a female employee during pregnancy, labor and nursing period;
   
5) Party B has worked consecutively for 15 years in the Company and is less than
5 years from legal retirement age;
   
6) Other circumstances provided by law and administrative statutes.

 
IX.
Resolution of Labor Disputes
   
Article 23
In the event a dispute arises between both parties in the course of fulfilling
this contract, the concerned parties shall submit a request to the
Labor  Dispute Mediation Committee for mediation; If such mediation
proves  ineffectual and one of the parties resorts to arbitration, the party
shall submit a  written request for arbitration to the tribunal Labor Dispute
Arbitration  Committee within 60 days from the occurrence of the dispute; if
refusing to  accept the arbitration judgment, the concerned party may file a
lawsuit case to  the local people’s court.
   
X.
Other Matters Agreed by Both Parties
   
XI.
Misc.
   
Article 24
Other matters not covered herein shall be handled in accordance with the current
state laws, statues and regulations and the Company’s Employee Handbook, or  be
resolved through consultation of both parties.
   
Article 25
This contract is in duplicates, with one to each party.

 
Party A (Seal): Rise King Century Technology Development (Beijing) Co., Ltd.
(seal print present)
Legal Representative (Signature/Seal):  ZHANG Zhige (signature present)
Date of Execution: January 1, 2009


Party B (Signature/Seal): ZHANG Zhige (signature present)
Date of Execution: January 1, 2009


7

--------------------------------------------------------------------------------

